Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed July 22, 2019 has been entered.  Claims 20-39 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,295,523. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: a base portion sized and shaped to engage with a cannula and a seal portion including proximal and distal (or first and second) seal lips configured to receive an instrument shaft, wherein the first distal lip is oriented in an insertion direction and the second proximal lip is oriented in a retraction direction (see for example claim 3) or wherein the first distal lip is oriented in a retraction direction and the second proximal lip is oriented in an insertion direction (see for example claim 5).  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the first axial distance and the second axial distance” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 36 is interpreted as depending from claim 35, which defines the distances.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonutti (US 5,295,994, hereinafter “Bonutti”).  Regarding claims 20, 30, 37, and 38, Bonutti discloses a cannula seal (Figs 8A-B), comprising:
	a base portion (wall 106) sized and shaped to engage with a cannula (integrally connected with cannula 104 OR fully capable of engaging with an additional cannula, it is noted 
	a seal portion (108) connected to the base portion, the seal portion comprising a proximal seal lip defining a proximal seal opening configured to receive an instrument shaft; and a distal seal lip symmetrically opposite to the proximal seal lip (see annotated Fig 8 below), the distal seal lip defining a distal seal opening configured to receive the instrument shaft, the proximal seal lip and the distal seal lip integrally formed with the base portion (see annotated Fig 8 below; col 9, lines 24-37).
[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Proximal seal opening)][AltContent: textbox (Distal seal opening)][AltContent: textbox (Distal Lip)][AltContent: textbox (Proximal Lip)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    342
    215
    media_image1.png
    Greyscale


	Regarding claims 21 and 30, the proximal seal lip and the distal seal lip (portions of inner wall 108) are integrally formed with the base portion (outer wall 106).  
[AltContent: textbox (Base portion)][AltContent: textbox (Distal Lip)][AltContent: textbox (Proximal Lip)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    342
    215
    media_image1.png
    Greyscale


	Regarding claims 22, 31, and 38, the proximal seal lip and the distal seal lip are oriented such that: 
	during insertion of the instrument shaft into the seal portion, a friction of the distal seal lip against the instrument shaft is lower than a friction of the proximal seal lip against the instrument shaft (see annotated Fig 8A below; insertion direction along distal lip orientation), and 
	during retraction of the instrument shaft from the seal portion, the friction of the proximal seal lip against the instrument shaft is lower than the friction of the distal seal lip against the instrument shaft (see annotated Fig 8A below; retraction direction along proximal lip orientation).  
[AltContent: textbox (Distal lip orientation)][AltContent: textbox (Proximal lip orientation)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Retraction Direction)][AltContent: textbox (Insertion Direction)]
    PNG
    media_image1.png
    342
    215
    media_image1.png
    Greyscale


	Regarding claims 23 and 32, wherein: total friction applied to the instrument shaft by the proximal seal lip and the distal seal lip during insertion of the instrument shaft into the seal portion is substantially the same as total friction applied to the instrument shaft by the proximal seal lip and the distal seal lip during retraction of the instrument shaft from the seal portion (due to the symmetrical and opposite orientations of the proximal and distal seal lips; Fig 8A; col 9, lines 24-37).  
	Regarding claims 24 and 33, wherein: the proximal seal lip and the distal seal lip are substantially identically constructed or identically constructed (Fig 8A; col 9, lines 24-37).  
	Regarding claims 25 and 34, wherein: the proximal seal lip and the distal seal lip point away from each other (see annotated Fig 8A below with orientation of lips interpreted as pointing in the proximal and distal directions, respectively.  It is noted orientations are relative and the direction of seal lip may be interpreted as pointing towards the point of connection to the base).  
[AltContent: textbox (Distal lip orientation)][AltContent: textbox (Proximal lip orientation)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    342
    215
    media_image1.png
    Greyscale


	Regarding claims 26, 35, and 39, wherein: the distal seal lip is connected to the base portion at a first axial distance (first distance measured from distal end of cannula); the proximal seal lip is connected to the base portion at a second axial distance (second axial distance measured from distal end of cannula); and the first axial distance is less than the second axial distance (see annotated Fig 8A below).
[AltContent: connector][AltContent: textbox (2nd Axial distance measured from distal end)][AltContent: textbox (1st Axial distance measured from distal end)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Distal Lip)][AltContent: textbox (Proximal Lip)][AltContent: connector]
    PNG
    media_image1.png
    342
    215
    media_image1.png
    Greyscale

	Regarding claims 27, 36, and 39, wherein: the first axial distance and the second axial distance (see annotated Fig 8A above) are selected to offset insufflation pressure applied to the distal seal lip to make total friction applied to the instrument shaft by the proximal seal lip and the distal seal lip during retraction of the instrument shaft from the seal portion is substantially the same as total friction applied to the instrument shaft by the proximal seal lip and the distal seal lip during insertion of the instrument shaft into the seal portion (distances selected to provide an appropriate seal length for offsetting insufflation pressure; it is noted the distances are not specifically claimed).  
	Regarding claim 28, wherein: the proximal seal lip and the distal seal lip point towards each other (It is noted, alternatively, the proximal and distal seal lips may be interpreted as pointing towards one another as noted in annotated Fig 8 below.  It is noted orientations are relative and the direction of seal lip may be interpreted as pointing away from the point of connection to the base).
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal lip orientation)][AltContent: textbox (Proximal lip orientation)][AltContent: connector]
    PNG
    media_image1.png
    342
    215
    media_image1.png
    Greyscale


  	Regarding claim 29, wherein: the proximal seal lip and the distal seal lip together form a cavity (110) configured to receive a fluid (through 112) to create an outward pressure of the proximal seal lip and the distal seal lip to controllably engage the instrument shaft (col 9, lines 24-37).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoon (US 5,788,676) discloses a similar cannula seal with a plurality of seal lips having symmetrically opposite orientations (Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771